Citation Nr: 1401742	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee status-post right anterior cruciate ligament repair and meniscus debridement.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran served on active duty from June 1997 to December 2006.  

This matter comes to the Board of Veterans Appeals Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, in which the RO granted entitlement to service connection for DJD of the right knee status-post right anterior cruciate ligament repair and meniscus debridement.  Jurisdiction over the matter was later transferred to the Houston, Texas RO 

This matter was last before the Board in June 2013, at which time it was remanded for further development.  

The issue of entitlement to service connection for residual scarring status-post right anterior cruciate ligament repair and meniscus debridement has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, when this matter was last before the Board it was remanded for further development.  The Board's remand noted that the Veteran had failed to appear for a Travel Board hearing that was scheduled for May 20, 2013.  

When the matter was last before the Board, the record was incomplete and the Veteran should be afforded the opportunity for a hearing before the Board.  The record before the Board now contains correspondence from the Veteran indicating that correspondence to him from VA regarding his hearing was sent to the wrong address, and that he requested that his hearing be rescheduled.  See letter from Veteran received by RO on May 10, 2013.  Thus, the matter must be remanded to afford the Veteran a Travel Board hearing, with notice to be sent to the address reflected in the letter from the Veteran received at the RO on May 10, 2013.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO, in accordance with applicable procedures, and notice should be sent to the Veteran as required.  Notice in this regard should be sent to the address reflected in the letter of record received by the RO on May 10, 2013.  







	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


